Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Independent claims 2, 10 and 19 of the instant application are rejected under the judicially created doctrine of double patenting over claims 1, 5 and 6 (respectively) of Prahlad et al. (U.S. Patent No. 9,104,340) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

INSTANT APPLICATION
Prahlad et al.  US . 9,104,340
2. A method for controlling a networked storage device, the method comprising: with a computing device, controlling a first storage device coupled to a network to write electronic data to a first storage location in the first storage device, the first storage device comprising first computer hardware and an internal operating system, the electronic data generated by a software application running on a first client computing device of a plurality of client computing devices coupled to the network; consulting a stored storage criteria to determine that the electronic data is to be moved to a second storage location in a second storage device different than the first storage device; in response to the determination that the electronic data is to be moved to the second storage location, copying the electronic data to the second storage location with a computing device; subsequent to said copying, receiving a read request to access the electronic data from the first storage device; in response to the read request, controlling the first storage device with a computing device to access re-direction information from the first storage device, the re-direction information pointing to the second storage 
1.  A method for managing the storage of electronic data, the method comprising: storing a first copy of one or more files at a first storage location within a first storage device, the first storage device in communication with other devices via a network and comprising first computer hardware, an internal operating system, and an internal file management system; tracking the first copy of the one or more files stored in the first storage device with a data migrator that is external to the first storage device, wherein the data migrator executes on second computer hardware that is externally located from the first storage device; processing at least one storage policy with the data migrator to determine when to migrate the first copy of the files on the first storage device to one or more secondary storage devices; accessing index data stored in a location external to the first storage device, the index data comprising information about the first storage location within the first storage device; subsequent to said accessing, using the index data to identify that the first copy of the files is stored in the first storage location within the first storage device; and migrating, with the data migrator, the first copy of the one or more files stored in the first storage location within the first storage device to a second storage location in one or more secondary storage devices externally located from the first storage device. 


As shown above, claims 1, 11 and 17 of Prahlad et al. (U.S. Patent No. 9,104,340) contains at least the elements of claims 2, 10 and 19 of the instant application and as such anticipates claims 2, 10 and 19  of the instant application.

“A later application claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 2-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cabrera et al. (U.S. Patent No 6269382.), in view of Tormasov et al. (U.S. Patent No. 7325017).
Regarding Claims 2, 10 and 19, Cabrera discloses a method for controlling a networked storage device, the method comprising: 
with a computing device, controlling a first storage device coupled to a network to write electronic data to a first storage location in the first storage device, the first storage device comprising first computer hardware and an internal operating system, the electronic data generated by a software application running on a first client computing device of a plurality of client computing devices coupled to the network (fig. 9); 
consulting a stored storage criteria to determine that the electronic data is to be moved to a second storage location in a second storage device different than the first storage device (i.e. stub file. Col. 1, lines 50-67); 
in response to the determination that the electronic data is to be moved to the second storage location, copying the electronic data to the second storage location with a computing device (fig. 9); 
subsequent to said copying, receiving a read request to access the electronic data from the first storage device (fig. 9);

using the re-direction information to control the second storage device with a computing device to obtain the electronic data from the second storage location without transferring the electronic data to the first storage location in the first storage device; and (fig. 9)

Cabrera does not explicitly teach without transferring the electronic data or the modified electronic data to the first file location;
in response to a write request received subsequent to the obtaining the electronic data,
storing a modified version of the electronic data in the second storage device, and
updating the re-direction information without transferring the electronic data to the first storage location in the first storage device.
 Tormasov teaches without transferring the electronic data or the modified electronic data to the first file location ( abstract and see also, page 5, paragraph 2 of 60/367951);
in response to a write request received subsequent to the obtaining the electronic data, (page 5, paragraph 2 of 60/367951);
storing a modified version of the electronic data in the second storage device, and updating the re-direction information without transferring the electronic data to the first storage location in the first storage device. ( page 5, paragraph 2 of 60/367951).
updating the re-direction information without transferring the electronic data to the first storage location in the first storage device (page 5, paragraph 2 of 60/367951).

storing a modified version of the electronic data in the second storage device, and
updating the re-direction information without transferring the electronic data to the first storage location in the first storage device.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Cabrera by the teaching of Tormasov to include without transferring the electronic data or the modified electronic data to the first file location in response to a write request received subsequent to the obtaining the electronic data,
storing a modified version of the electronic data in the second storage device, and
updating the re-direction information without transferring the electronic data to the first storage location in the first storage device with the motivation to better organizing data as taught by Tormasov (col. 2, lines 40-67).

As to claim 3. Cabrera as modified teaches a method of claim 2, wherein the first storage device is configured to support one or more of the Unix network file system (NFS) protocol or server message block/common Internet file system (SMB/CIFS) protocol. (SMB/CIFS) protocol (Tormasov fig. 1).



As to claim 5. Cabrera as modified teaches a method of claim 2 wherein said copying is part of an archive operation. (Cabreara fig. 9).

As to claim 6. Cabrera as modified teaches a method of claim 2 wherein said read request is satisfied without de-migrating the electronic data from the second storage device to the first storage device. ( Cabreara fig. 9).

As to claim 7, Cabrera as modified teaches a method of claim 2 further comprising decompressing or otherwise decoding the retrieved data obtained from the second storage device. (Cabreara fig. 9).

As to claim 8. Cabrera as modified teaches a method of claim 2, wherein the first storage device is a network attached storage (NAS) device and further comprises an internal file management system. (Cabreara fig. 9).

As to claim 9, Cabrera as modified teaches a method of claim 2, wherein the re-direction information is included in a Windows shortcut or a Unix softlink. (Cabreara fig. 9).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2158